CARPENTER TECHNOLOGY CORPORATION

STOCK-BASED COMPENSATION PLAN FOR

NON-EMPLOYEE DIRECTORS

Effective August 9, 1990
Restated as of October 20, 1997
As amended through April 24, 2007

1.

Purpose:

The purposes of the Plan are to attract and retain the services of experienced
and knowledgeable non-employee directors, to encourage Eligible Directors of
Carpenter Technology Corporation (the “Company”) to acquire a proprietary and
vested interest in the growth and performance of the Company, and to generate an
increased incentive for Eligible Directors to contribute to the Company’s future
success and prosperity, thus enhancing the value of the Company for the benefit
of its stockholders.

This Plan is an amendment and restatement of the Carpenter Technology
Corporation Non-Qualified Stock Option Plan for Non-Employee Directors as
adopted effective August 9, 1990, restated October 20, 1997 and last amended
June 29, 2006.  The rights of any Eligible Director whose service as an Eligible
Director ended on or before April 24, 2007 shall be governed by the terms of the
Plan as in effect when that Eligible Director’s Award was granted.

2.

Definitions:

As used in the Plan, the following terms shall have the meanings set forth
below:

a)

“Annual Retainer” shall mean base compensation for services as an Eligible
Director.  Annual Retainer shall not include meeting fees, committee service
fees, if any, expense allowances or reimbursements or any other additional
compensation for services as an Eligible Director.

b)

“Award” shall mean the Options, Performance Units and Stock Units granted under
the Plan.

c)

“Award Agreement” shall mean the written agreement, instrument or document
evidencing an Award.

d)

“Beneficiary” shall mean the person who the Eligible Director designates to
receive any unpaid portion of the Eligible Director’s account should the
Eligible Director’s death occur before the Eligible Director receives the entire
balance to the credit of such Eligible Director’s account.  If the Eligible
Director does not designate a Beneficiary, the Beneficiary shall be the person’s
spouse if the person is married at the time of death, or the Eligible Director’s
estate if unmarried at the time of the person’s death.

e)

“Board” shall mean the Board of Directors of the Company.

f)

“Cause” shall mean the Eligible Director’s: (i) willful misconduct or gross
negligence in connection with the performance of the Eligible Director’s duties
for the Company or any affiliated company; (ii) conviction of, or a plea of
guilty or nolo contendere to, a felony or a crime involving fraud or moral
turpitude; (iii) engagement in any business that directly or indirectly competes
with the Company or any affiliated company; or (iv) disclosure of trade secrets,
customer lists or confidential information of the Company or any affiliated
company to a competitor or unauthorized person.








1







File 4986

Dir Stk - 4/24/07




--------------------------------------------------------------------------------

g)

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

h)

“Common Stock” shall mean the Common Stock, $5.00 par value, of the Company.

i)

“Company” shall mean Carpenter Technology Corporation, a Delaware corporation,
or any successor corporation.

j)

“ Disability ” shall mean that a qualified physician designated by the Company
has reviewed and approved the determination that an Eligible Director is either:

(i)

unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or




(ii)

by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees or directors of the Company or any subsidiary.

k)

“Election Date” shall mean with respect to an Option hereunder the date of the
appointment, election, or re-election of the Eligible Director that prompted the
grant of such Option.

l)

“Eligible Director” shall mean each director of the Company who is not an
employee of the Company or any of the Company’s subsidiaries [as defined in
section 424(f) of the Code], or who is not otherwise excluded from participation
by agreement.

m)

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

n)

“Fair Market Value” shall mean the fair market value of the Company’s Common
Stock, determined in accordance with section 409A of the Code, and based upon
(i) the last sale price of the Common Stock on the date on which such value is
determined, as reported on the consolidated tape of New York Stock Exchange
issues or, if there shall be no trades on such date, on the date nearest
preceding such date; (ii) if the Common Stock is not then listed for trading on
the New York Stock Exchange, the last sale price of the Common Stock on the date
on which such value is determined, as reported on another recognized securities
exchange or on the NASDAQ National Market System if the Common Stock shall then
be listed and traded upon such exchange or system or, if there shall be no
trades on such date, on the date nearest preceding such date; or (iii) the mean
between the bid and asked quotations for such stock on such date (as reported by
a recognized stock quotation services) or, in the event that there shall be no
bid or asked quotations on such date, then upon the basis of the mean between
the bid and asked quotations on the date nearest preceding such date.

o)

“Grant Date” shall mean with respect to an Option hereunder the date upon which
such Option is granted, and with respect to Performance Units the date upon
which the Board determines Performance Goals and passes a resolution creating a
Performance Unit opportunity.








2







File 4986

Dir Stk - 4/24/07




--------------------------------------------------------------------------------

p)

“Option” shall mean any right granted to an Eligible Director allowing such
Eligible Director to purchase Shares at such price or prices and during such
period or periods as set forth under the Plan.  All Options shall be
non-qualified options not entitled to special tax treatment under section 422 of
the Code.

q)

“Performance Goal” shall mean a goal the attainment of which is substantially
uncertain at the time the Performance Goal is established that must be met by
the end of a Performance Period specified by the Board.  Performance Goals may
be measured on an absolute or relative basis.   Relative performance may be
measured against an external index, such as a group of peer companies, industry
groups or a financial market index.  Performance Goals may be based upon:  (i)
the price of Common Stock, (ii) the market share of the Company or its
subsidiaries (or any business unit thereof), (iii) sales or revenue by the
Company or its subsidiaries (or any business unit thereof), (iv) earnings or
diluted earnings per share of Common Stock, with or without net pension
credit/expense, (v) return on shareholder equity of the Company, (vi) costs of
the Company or its subsidiaries (or any business unit thereof), (vii) cash flow
of the Company or its subsidiaries (or any business unit thereof), (viii) return
on total assets of the Company or its subsidiaries (or any business unit
thereof) (“ROA”), (ix) return on invested capital of the Company or its
subsidiaries (or any business unit thereof), (x) return on net assets of the
Company or its subsidiaries (or any business unit thereof) (“RONA”), (xi)
operating income of the Company or its subsidiaries (or any business unit
thereof), with or without net pension credit/expense, (xii) net income of the
Company or its subsidiaries (or any business unit thereof) with or without net
pension credit/expense, (xiii) costs of capital of the Company or its
subsidiaries (or any business unit thereof), (xiv) earnings before interest and
income taxes (“EBIT”) or earnings before interest, income taxes, depreciation
and amortization (“EBITDA”) of the Company or its subsidiaries, (xv) economic
profit of the Company or its subsidiaries, (xvi) total shareholder return,
(xvii) economic value added, or (xviii) any other financial or other measurement
deemed appropriate by the Board, as it relates to the results of operations or
other measurable progress of the Company or its subsidiaries (or any business
unit thereof).  The Board shall have discretion to determine the specific
targets with respect to each of these categories of Performance Goals.

r)

“Performance Period ” shall mean a period of twelve consecutive months or more
during which the performance of the Company, any subsidiary or any department
thereof, or any individual is measured for the purpose of determining the extent
to which a Performance Goal is achieved.  Nothing in this Plan shall prevent the
Board from establishing a Performance Period that commences prior to the
termination of one or more other Performance Periods.

s)

“Performance Unit” shall mean the right to receive, following termination of
service as an Eligible Director, one share of Common Stock.  Performance Units
will be earned, if at all, based upon the attainment of Performance Goals during
the applicable Performance Period specified by the Board.  For purposes of this
Plan, fractional Performance Units, measured to the nearest four decimal places,
may be credited.

t)

“Release Date” shall mean the fifth business day occurring after the Company’s
earnings release for the preceding fiscal period.  In calculating the Release
Date, the day of an earnings release shall be counted if the earnings release is
made before the opening of trading on the New York Stock Exchange and shall not
be counted if such release is made after the opening of trading.

u)

“Retirement” shall mean termination of Board service other than for Cause with a
minimum of three years of service as an Eligible Director.

v)

“Shares” shall mean shares of Common Stock.








3







File 4986

Dir Stk - 4/24/07




--------------------------------------------------------------------------------

w)

“Stock Unit” shall mean the right to receive, following both service as an
Eligible Director for one year following the grant of the Stock Unit under
Section 8(a) and termination of service as an Eligible Director, one share of
Common Stock.  For purposes of this Plan, fractional Stock Units, measured to
the nearest four decimal places, may be credited.

x)

“Unit” shall mean a Performance Unit, a Stock Unit, or both, as required by
context.

y)

“Window” shall mean a 30 calendar-day period of time beginning on a Release
Date.

3.

Administration:

The Plan shall be administered by the Company.  Subject to the terms of the
Plan, the Board shall have the power to interpret the provisions and supervise
the administration of the Plan. Any action of the Board in administering the
Plan shall be final, conclusive and binding on all persons, including the
Company, Eligible Directors, persons claiming rights from or through Eligible
Directors and stockholders of the Company.

Subject to the provisions of the Plan, the Board shall have full and final
authority in its discretion (a) to determine the terms and conditions of any
Award granted under the Plan (including, but not limited to, restrictions as to
vesting, transferability or forfeiture, exercisability or settlement of an Award
and waivers or accelerations thereof, and waivers of or modifications to
performance conditions relating to an Award, based in each case on such
considerations as the Board shall determine) and all other matters to be
determined in connection with an Award; (b) to determine whether, to what
extent, and under what circumstances an Award may be canceled, forfeited, or
surrendered; (c) to determine whether, and to certify that, Performance Goals to
which the settlement of an Award is subject are satisfied for the relevant
Performance Period; (d) to correct any defect or supply any omission or
reconcile any inconsistency in the Plan, and to adopt, amend and rescind such
rules and regulations as, in its opinion, may be advisable in the administration
of the Plan; and (e) to make all other determinations as it may deem necessary
or advisable for the administration of the Plan.  Notwithstanding the foregoing,
an Eligible Director must be recused and abstain from participating in any
action of the Board that affects his or her outstanding Award, and a Performance
Period may only be waived following an Eligible Director’s death, Disability,
Retirement or termination without Cause or as indicated in Section 13(c) upon a
Change in Control.

Notwithstanding anything to the contrary herein, discretionary Awards to any
Eligible Director under Sections 5, 6 or 9 of the Plan shall be made by the
Board or an independent committee of the Board without the vote of any directors
who are also employees of the Company.

   4.

Shares Subject to the Plan:

     

a)

Total Number.  Subject to adjustment as provided in this Section, the total
number of Shares as of August 18, 2006 available for Awards under the Plan shall
be 500,000 increased by any shares of Common Stock that were reserved under the
Plan prior to this amendment but were either (a) not subject to Awards or (b)
subject to Awards that were forfeited, canceled or expired unexercised.  Any
Shares issued hereunder may consist, in whole or in part, of authorized and
unissued Shares or treasury Shares.




   

b)

Reduction of Shares Available.

 

        

(i)

The grant of an Option will reduce the number of Shares available for further
grants by the number of Shares subject to such Option.

 








4







File 4986

Dir Stk - 4/24/07




--------------------------------------------------------------------------------

       

(ii)

Any shares issued by the Company through the assumption or substitution of
outstanding grants from an acquired company shall not reduce the Shares
available for grants under the Plan.

 

       

(iii)

The grant of Performance Units or Stock Units will reduce the number of Shares
available for further grants by the number of Units granted.

 

c)

Increase of Shares Available.  The lapse, cancellation or other termination of
an Option or Unit that has not been fully exercised or paid shall increase the
available Shares for such Options or Units by the number of Shares that have not
been issued upon exercise of such Option or payment of such Unit.

 

 

d)

Other Adjustments.  The total number and kind of Shares available for Options or
Units under the Plan or which may be allocated to any one Eligible Director, the
number and kind of Shares subject to outstanding Options or Units, and the
exercise price for such Options or the value of Units shall be appropriately
adjusted by the Board for any increase or decrease in the number of outstanding
Shares resulting from a stock dividend, subdivision, combination of Shares,
reclassification, or other change in corporate structure affecting the Shares or
for any conversion of the Shares into or exchange of the Shares for other Shares
as a result of any merger or consolidation (including a sale of assets) or other
recapitalization as may be necessary to maintain the proportionate interest of
the Option or Unit holder.

 

5.

Initial Options:

     

Initial Options may be granted to Eligible Directors as follows:

 

      

a)

Initial Grant.  Each Eligible Director who has not previously received a grant
under this Plan may be granted an Option to acquire up to 2,000 Shares on such
Eligible Director’s Election Date or such later date as may be required to
comply with the Company’s normal practices under applicable security laws and
regulations.

 

 

b)

Terms and Conditions.  Any Option granted under this Section 5 shall be subject
to the following terms and conditions:   




       

(i)

Option Price.  The purchase price per Share purchasable under an Option shall be
100% of the Fair Market Value of a Share on the Grant Date.




        

(ii)

Exercisability.  Unless otherwise provided by this Plan, an Option shall become
exercisable in whole or in part one year from the Grant Date.  




6.

Annual Options:

     

Annual Options may be granted to Eligible Directors as follows:

 

a)

Annual Grant.  Each Eligible Director on or after the Effective Date of the Plan
may be granted, immediately after the annual meeting of the Company’s
stockholders, an Option to acquire up to 4,000 Shares either in lieu of or in
addition to such Eligible Director’s Annual Retainer.   




     

b)

Terms and Conditions.  Any Option granted under this Section 6 shall be subject
to the following terms and conditions:   




       

(i)

Option Price.  The purchase price per Share purchasable under an Option shall be
100% of the Fair Market Value of a Share on the Grant Date.











5







File 4986

Dir Stk - 4/24/07




--------------------------------------------------------------------------------

        

(ii)

Exercisability.  Unless otherwise provided by this Plan, an Option shall become
exercisable in whole or in part one year from the Grant Date.




7.

General Terms:

 The following provisions shall apply to any Option:

 

     

a)

Option Period.  Each Option shall expire ten years from its Grant Date, subject
to earlier termination as hereinafter provided.

 

     

b)

Each Option granted under this Plan shall become exercisable by the Eligible
Director only after the completion of one year of Board service immediately
following the Grant Date; provided, however, that for Annual Options under
Section 6, uninterrupted Board service by the Eligible Director until the annual
meeting of the Company’s stockholders next following the Grant Date shall be
deemed completion of one year of Board service.  Exercise of any or all prior
existing Options shall not be required.

 

     

c)

No Option under this Plan may be transferable by the Eligible Director except by
will or the laws of descent and distribution.  In the event of the death of the
Eligible Director more than one year after the Grant Date, an Option may be
transferred to the Eligible Director’s personal representative, heirs or
legatees (“Transferee”) and may be exercised by the Transferee for the remainder
of the exercise period then available to the Eligible Director.  In the event of
the Retirement from Board service or Disability of an Eligible Director, an
Option may be exercised prior to its expiration during the original ten-year
exercise period beginning on the Grant Date.  In all other cases of termination
of Board service of an Eligible Director except for removal for Cause, an
Option, if otherwise exercisable by the Eligible Director at the time of such
termination, may be exercised within three months after such termination.  In
the event of removal for Cause, all existing Options shall be of no force and
effect.

 

     

d)

Method of Exercise.  Any Option may be exercised by the Eligible Director in
whole or in part at such time or times and by such methods as the Board may
specify.  The applicable Award Agreement may provide that the Eligible Director
may make payment of the Option price in cash, Shares, held for at least six
months, or such other consideration as the Board may specify, or any combination
thereof, having a Fair Market Value on the exercise date equal to the total
Option price.




8.

Stock Units:

a)

Grant of Stock Units.  On the date of the annual meeting of stockholders, each
Eligible Director shall be granted each year, in place of equivalent cash
compensation, a number of Stock Units determined by dividing 50% of the Eligible
Director’s Annual Retainer by the Fair Market Value on that date.

 

     

b)

Election of Stock Units.  By written election filed with the Board before the
end of any calendar year, an Eligible Director may elect to increase the
percentage in Section 8(a) above to 100%, and thereby have the entire Eligible
Director’s Annual Retainer payable in each calendar year beginning after the
date of the election granted in Stock Units.  An election under this Section
8(b) shall remain in effect until changed, in writing, by the Eligible Director.
 Any such change shall be effective in the first calendar year beginning after
the date of the written notice of change.

 

     

c)

Forfeiture of Stock Units.   Stock Units granted at an annual meeting of
stockholders will be forfeited if the Eligible Director terminates service as an
Eligible Director for any reason other than Retirement, Disability, or death,
before the next annual meeting of stockholders.   Stock Units voluntarily
deferred under Section 8(b) are at all times fully vested.











6







File 4986

Dir Stk - 4/24/07




--------------------------------------------------------------------------------

9.

Performance Units:

     

a)

Grant of Performance Units.  Opportunities to earn Performance Units may be
granted annually to an Eligible Director.  When granting an opportunity for
Performance Units, the Board shall determine the number of Performance Units
(including fractions) eligible to be earned by an Eligible Director, the
Performance Goals applicable to such Performance Units, the applicable
Performance Period, and any restrictions on the Performance Units or Shares that
may become earned with the attainment of the Performance Goals.

 

     

b)

Allocation  of Performance Units.  After the close of the applicable Performance
Period, the Board shall determine the extent to which Performance Units are
earned as a result of the attainment of Performance Goals.  As soon as
practicable following the Board’s determination, earned Performance Units (or
fractions thereof) shall be allocated to the Eligible Director’s account with an
initial value equal to the Fair Market Value at the close of the applicable
Performance Period.  




10.

Nontransferability of Units:

      

Neither Performance Units nor Stock Units may be sold, transferred, pledged,
assigned or otherwise alienated, other than by will or by the laws of descent
and distribution.




11.

Dividend Equivalents:

      

An Eligible Director who has earned Performance Units or been granted Stock
Units will also be allocated additional Units, determined on a quarterly basis.
 The number of additional Units to be allocated will be determined by
multiplying the quarterly dividend per Share for the immediately preceding
quarter by the number of Units credited to the Eligible Director’s account on
the first day of that calendar quarter and dividing the result by the Fair
Market Value on the last business day of that quarter.




12.

Payment of Units:

  

     

a)

Following an Eligible Director’s Retirement, or termination of service on
account of Disability, the Eligible Director shall be paid a number of Shares
equal to the number of whole Units credited to the Eligible Director’s account,
with cash paid in lieu of any fractional Units.  The amount of cash to be paid
will be based on the Fair Market Value on the date of the Eligible Director’s
termination of service as an Eligible Director.  In the case of the Eligible
Director’s death, the payment will be made to the Eligible Director’s
Beneficiary.

 

b)

Manner and Form of Payment. An Eligible Director shall receive Shares in payment
of Units credited to the Eligible Director’s account in a single lump sum
distribution as soon as is practicable following the Eligible Director’s
termination of service, provided, however, that no payment shall be made later
than March 15 of the calendar year following the Eligible Director’s termination
of service.

13.

Change in Control:

     

a)

Notwithstanding anything in this Plan to the contrary, in the event of a Change
in Control of the Company, the Options granted under Sections 5 and 6 shall vest
and become immediately exercisable and any unvested Stock Units granted under
Section 8 shall vest.  




 

b)

For purposes of this Plan, “Change in Control” means:




(i)

The acquisition by any individual, entity or group within the meaning of section
13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or
more of either (A) the then-outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (B) the combined voting power of the
then-








7







File 4986

Dir Stk - 4/24/07




--------------------------------------------------------------------------------

outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that, for purposes of this Section 13(b), the following acquisitions
shall not constitute a Change in Control:  (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any affiliated company or (iv) any acquisition by any corporation pursuant to
a transaction that complies with Sections 13(b)(iii)(A), 13(b)(iii)(B) and
13(b)(iii)(C);

(ii)

individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

(iii)

consummation of a reorganization, merger, consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of the assets or stock of another entity (a “Business Combination”),
in each case, unless, following such Business Combination, (A) all or
substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (B) no Person [excluding any corporation resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination]
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then-outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or

(iv)

approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.  




     

c)

Payment for Performance Units.  Within 30 days following a Change in Control of
the Company, as defined in Section 13(b) of this Plan, there shall be paid in
cash to Eligible Directors with an opportunity to receive Performance Units
under an incomplete Performance Period a pro rata amount based upon the assumed
achievement of all relevant Performance Goals at target levels, and upon the
length of time within the Performance Period that has elapsed before the Change
in Control of the Company; provided, however, that (i) the Board shall endeavor
in good faith to comply with the requirements of section 409A of the Code with
any payment hereunder; (ii) if the Board determines that actual performance to
the date of the Change in Control of the Company exceeds targeted levels, the
prorated payouts shall be made using the actual performance data; and (iii)
there shall not be an accelerated payout with respect to Performance Units that
qualify as “Derivative Securities” under section 16 of the Exchange Act that
were granted less than six months before the Change in Control of the Company.











8







File 4986

Dir Stk - 4/24/07




--------------------------------------------------------------------------------

14.

Amendments and Termination:

 

a)

Board Authority.  The Board may amend or terminate the Plan at any time;
provided that no amendment may be made (i) without the appropriate approval of
the Company’s stockholders if such approval is necessary to comply with any tax
or other regulatory requirement, including any stockholder approval required as
a condition to exemptive relief under section 16(b) of the Exchange Act; (ii)
which would constitute a repricing or exchange of any Option; or (iii) which
would adversely impair or affect, without the consent of the Eligible Director,
any rights or obligations under any Option or Unit theretofore granted to such
Eligible Director, unless required by the Code, applicable securities laws, or
the rules of any exchange upon which the Company’s Common Stock is listed.

 

b)

Prior Stockholder and Eligible Director Approval.  Anything herein to the
contrary notwithstanding, in the event that amendments to the Plan are required
in order that the Plan or any other stock-based compensation plan of the Company
complies with (1) the requirements of Rule 16b-3 issued under the Exchange Act,
as amended from time to time, (2) any successor rules promulgated by the
Securities and Exchange Commission related to the treatment of benefit and
compensation plans under section 16 of the Exchange Act, or (3) other applicable
law, stock exchange rule or accounting rule, the Board is authorized to make
such amendments without the consent of Eligible Directors or the stockholders of
the Company.




15.

General Provisions:

     

a)

Compliance Regulations.  All certificates for Shares delivered under this Plan
pursuant to any Option or Unit shall be subject to such stock-transfer orders
and other restrictions as the Board may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Shares are then listed, and any applicable
federal or state securities law, and the Board may cause a legend or legends to
be put on any such certificates to make appropriate reference to such
restrictions.  The Company shall not be required to issue or deliver any Shares
under the Plan prior to the completion of any registration or qualification of
such Shares under any federal or state law, or under any ruling or regulations
of any governmental body or national securities exchange that the Board in its
sole discretion shall deem to be necessary or appropriate.

 

b)

Other Plans.  Nothing contained in this Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required by applicable law or the rules of any
stock exchange on which the Common Stock is then listed; and such arrangements
may be either generally applicable or applicable only in specific cases.

 

c)

Governing Law.  The validity, construction, and effect of the Plan and any rules
and regulations relating to the Plan shall be determined in accordance with the
laws of the State of Delaware and applicable federal law.  




d)

Conformity With Law.  If any provision of this Plan is or becomes or is deemed
invalid, illegal, or unenforceable in any jurisdiction, or would disqualify the
Plan or any Option or Unit under any law deemed applicable by the Board, such
provision shall be construed or deemed amended in such jurisdiction to conform
to applicable laws or if it cannot be construed or deemed amended without, in
the determination of the Board, materially altering the intent of the Plan, it
shall be stricken and the remainder of the Plan shall remain in full force and
effect.

 

e)

Insufficient Shares.  In the event there are insufficient Shares remaining to
satisfy all of the grants of Options or Units made on the same day, such Options
or Units shall be reduced pro-rata.














9







File 4986

Dir Stk - 4/24/07




--------------------------------------------------------------------------------

 16.

Effective Date and Termination:  

     

The Plan’s original effective date, as approved by the Board and ratified by the
stockholders at the Annual Meeting held October 30, 1990, was August 9, 1990.
The Plan was last amended before its restatement by the Board on August 10,
1995; and ratified by the stockholders at the Annual Meeting held October 23,
1995.  The Plan was restated under its current title and ratified by the
stockholders at the Annual Meeting held October 20, 1997.  The restated Plan was
previously amended effective April 26, 2001 and October 22, 2001 and June 29,
2006.  The last of these amended documents was ratified by the Company’s
stockholders at the Annual Meeting held on October 16, 2006.  The effective date
of this amendment is April 24, 2007.  The Plan will terminate upon the date on
which all outstanding Options have expired or terminated, and all outstanding
Units have been paid or otherwise provided for.  








10







File 4986

Dir Stk - 4/24/07


